ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2011-07-11_ORD_01_NA_00_EN.txt.                            COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                    QUESTIONS CONCERNANT L’OBLIGATION
                       DE POURSUIVRE OU D’EXTRADER
                              (BELGIQUE c. SÉNÉGAL)


                          ORDONNANCE DU 11 JUILLET 2011




                                  2011
                           INTERNATIONAL COURT OF JUSTICE


                             Reports of judgments,
                          ADVISORY OPINIONS AND ORDERS


                   QUESTIONS RELATING TO THE OBLIGATION
                        TO PROSECUTE OR EXTRADITE
                              (BELGIUM v. SENEGAL)


                              ORDER OF 11 JULY 2011




2 CIJ1022.indb 1                                            6/06/13 13:37

                                           Mode officiel de citation :
                          Questions concernant l’obligation de poursuivre ou d’extrader
                             (Belgique c. Sénégal), ordonnance du 11 juillet 2011,
                                          C.I.J. Recueil 2011, p. 534




                                                Official citation :
                          Questions relating to the Obligation to Prosecute or Extradite
                                 (Belgium v. Senegal), Order of 11 July 2011,
                                           I.C.J. Reports 2011, p. 534




                                                                                1022
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-071133-3




2 CIJ1022.indb 2                                                                           6/06/13 13:37

                                                   11 JUILLET 2011

                                                   ORDONNANCE




                    QUESTIONS CONCERNANT L’OBLIGATION
                       DE POURSUIVRE OU D’EXTRADER
                           (BELGIQUE c. SÉNÉGAL)




                   QUESTIONS RELATING TO THE OBLIGATION
                        TO PROSECUTE OR EXTRADITE
                           (BELGIUM v. SENEGAL)




                                                   11 JULY 2011

                                                      ORDER




2 CIJ1022.indb 3                                                     6/06/13 13:37

                                                        ﻿                                 534




                                 INTERNATIONAL COURT OF JUSTICE

                                                  YEAR 2011                                         2011
                                                                                                   11 July
                                                                                                 General List
                                                  11 July 2011                                    No. 144


                   QUESTIONS RELATING TO THE OBLIGATION
                        TO PROSECUTE OR EXTRADITE
                                          (BELGIUM v. SENEGAL)




                                                   ORDER


                     The President of the International Court of Justice,
                      Having regard to Article 48 of the Statute of the Court and to Arti-
                   cle 44, paragraphs 3 and 4, of the Rules of Court,
                      Having regard to the Order of 9 July 2009, whereby the Court fixed
                   9 July 2010 and 11 July 2011 respectively as the time‑limits for the filing
                   of the Memorial of the Kingdom of Belgium and the Counter‑Memorial
                   of the Republic of Senegal,
                      Having regard to the Memorial duly filed by the Kingdom of Belgium
                   within the time‑limit thus fixed ;
                      Whereas, in a letter dated 10 July 2011 and received in the Registry on
                   11 July 2011 by facsimile, the Agent of the Republic of Senegal referred
                   to “the decision of the ECOWAS Court of Justice dated 18 November
                   2010 and [to] the developments prior to and following the adoption, at
                   the African Union summit meeting in Malabo (Equatorial Guinea), of a
                   decision . . . dated 1 July 2011”, and asked the Court to extend the
                   time‑limit for the filing of the Counter‑Memorial of Senegal “by approxi-
                   mately seven weeks, until Monday 29 August 2011” ; and whereas, on
                   receipt of that letter, the Registrar transmitted a copy thereof to the
                   Agent and Co‑Agent of the Kingdom of Belgium ;
                      Whereas, by a letter dated 11 July 2011 and received in the Registry the
                   same day by facsimile, the Agent of the Kingdom of Belgium indicated,
                   inter alia, that the decision rendered by the ECOWAS Court of Justice

                                                                                            4




2 CIJ1022.indb 5                                                                                        6/06/13 13:37

                          obligation to prosecute or extradite (order 11 VII 11)          535

                   “d[id] not drastically alter the substance of the dispute between Belgium
                   and Senegal” and that the decision of the Assembly of the African Union
                   of 1 July 2011 merely “reiterate[d] the decision adopted by the same
                   Assembly in January 2011” ; and whereas the Agent of the Kingdom of
                   Belgium added that, supposing a further time‑limit to be essential for
                   Senegal to modify its Counter‑Memorial, it should be possible for that to
                   be done within a period of less than seven weeks, but that his Govern-
                   ment “w[ould] . . . leave the matter to the wisdom of the Court” ;
                     Taking account of the views of the Parties,
                    Extends to 29 August 2011 the time‑limit for the filing of the Counter‑
                   Memorial of the Republic of Senegal ;
                    Reserves the subsequent procedure for further decision.

                      Done in French and in English, the French text being authoritative, at
                   the Peace Palace, The Hague, this eleventh day of July, two thousand and
                   eleven, in three copies, one of which will be placed in the archives of the
                   Court and the others transmitted to the Government of the Kingdom of
                   Belgium and the Government of the Republic of Senegal, respectively.

                                                              (Signed) Hisashi Owada,
                                                                          President.
                                                             (Signed) Philippe Couvreur,
                                                                           Registrar.




                                                                                            5




2 CIJ1022.indb 7                                                                                 6/06/13 13:37

